Citation Nr: 0014311	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
residuals of fracture of the right radius.

3.  Entitlement to an increased, compensable, evaluation for 
a scar of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left hand disability is currently 
manifested by complaints of swelling, pain and weakness with 
no objective evidence of functional loss.

3.  The veteran's residuals of right radius fracture 
disability is asymptomatic.

4.  The veteran's scar of the right leg is not tender or 
malnourished, is not subject to repeated ulcerations, and 
does not result in any functional loss.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
gunshot wound to the hand, in excess of 10 percent, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.40, 4.45 and 4.59, 4.71 Diagnostic Codes 5003, 
5010 (1999). 

2.  The criteria for an increased, compensable, evaluation 
for residuals of fracture of the radius are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71 Diagnostic Codes 5003, 5010, 5212 (1999). 

3.  The criteria for an increased, compensable, evaluation 
for a scar of the right leg are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.118 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left hand, right radius, and right leg scar disabilities 
have been properly developed.  There is no indication that 
there are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The appellant claims that his left hand, right radius, and 
right leg scar disabilities have worsened and warrant 
increased disability ratings.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for left hand, right radius, and right leg 
scar disabilities was granted via a rating decision of July 
1955.  An evaluation of 10 percent was awarded for the 
residuals of gunshot wound of the left hand.  The veteran's 
right radius, and right leg scar disabilities were evaluated 
as noncompensable.  These disability ratings have remained in 
effect to the present time.  

Factual Background

In May 1998 the veteran requested a re-evaluation of his 
service connected disabilities.  He had been denied an 
increased rating for his residuals of gunshot wound to the 
left hand in 1986 and 1990, as the evidence presented showed 
no treatment for the left hand disability.

Private medical records dated from April 1997 to June 1998, 
submitted by the veteran, contain no evidence of treatment 
for his service connected disabilities.

The report of a VA compensation and pension examination, 
conducted in September 1998, shows the veteran giving a 
history of having had a gunshot wound in Korea which broke 
the metacarpal bone to the small finger of his left hand.  He 
reported that he had surgery to repair the hand.  He 
complained that when the weather gets cold he has some 
discomfort in the hand.  He is right handed.  He reported 
that when he was home on leave from the service he broke his 
right wrist cranking a car.  He stated that this healed up 
and does not really cause him any great deal of difficulty.  
He also reported that he was involved in a motor vehicle 
accident in service and incurred a laceration on the right 
leg anteriorly, just below the knee.  This was sutured and 
healed satisfactorily.  He reported no problems with it.

Physical examination showed a small well-healed wound located 
on the extensor surface of the left hand.  It measured 
approximately 1 cm in diameter.  The examiner could not see 
evidence of deformity of the fifth metacarpal clinically.  
The veteran had normal function of the fingers, wrist, and 
forearm of the left hand.  Range of motion was also normal.  
The right wrist had a normal range of motion.  The scar on 
the leg from the laceration was a transverse, 7 cm, well-
healed scar, located below the insertion of the patellar 
tendon and the tibia.  The function of the leg was not 
compromised by this injury.

X-ray examination of the right wrist showed an impression of 
minimal osteopenia.  X-ray examination of the left hand 
showed residuals of old healed fracture of the fifth 
metacarpal bone, otherwise normal.  The examiner commented 
that the veteran did not have any significant loss or 
limitation due to pain from these injuries.

Private medical records, dated in October 1998 and January 
1999 show the veteran complaining of arthritis symptoms in 
his hands and feet, worse in the morning.  He reported that 
he had been seen and evaluated for this at VA.  

The veteran presented testimony at his personal hearing, 
conducted in May 1999.  He stated that his left hand swells 
every night and that it seems like every morning he has a 
"leader" and that he has to work his hand with liniment to 
loosen it up.  He reported that it cramps on him quite a bit.  
He stated that he cannot grip things the way he used to, and 
that after he works with the hand it swells up.  His 
testimony regarding pain in the left hand was inconsistent.  
At first he stated that he had pain, however, on specific 
questioning he denied having pain in the left hand itself.

He denied any problems with the scar on his left leg, but 
reported that he thought that the fracture of his right wrist 
might be causing him to get out of breath while walking, 
although he offered no explanation regarding this theory.  He 
further testified that he believed that he was entitled to a 
raise in his compensation due to his age, and because he knew 
a lot of people who were healthier than he was, who were 
getting more compensation from VA.  He denied current 
treatment for any of his service connected disabilities.

Private medical records, dated July 15, 1999, show the 
veteran requesting that his private doctor write a note to VA 
stating that he has problems in his arms and hand with 
arthritis.  He reported that he needed this for his 
disability to be increased.  He stopped by again that same 
day and asked that the receptionist tell his private 
physician that the arthritis is "all over and real bad".  
On July 29, 1999 he was seen again.  He talked about 
arthritis of the elbows and knees and wanted to get 
disability status.  It was noted that he continued to work at 
sale barns standing on his feet for hours.

Analysis

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.

Under the regulations, traumatic arthritis is evaluated under 
Diagnostic Code 5010, which requires consideration of the 
criteria for degenerative arthritis as laid out in Diagnostic 
Code 5003.  Under the provisions of Diagnostic Code 5003, 
evaluation of degenerative arthritis is made on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the present 
case, there is no limitation of motion for the left fingers 
or hand in general, or the left small finger specifically.  
However, Diagnostic Code 5003, also provides that if the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applicable for "each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003."  
Additionally, Diagnostic Code 5003 states that in the absence 
of limitation of motion, with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating can be assigned and a 20 percent rating can 
be assigned for such evidence with occasional incapacitating 
exacerbations.

The objective evidence of record does not indicate that the 
veteran's hand disability results in significant loss or 
limitation due to pain.  He has testified that he does not 
actually have pain in his hand.  He has normal function of 
the fingers, wrists, and forearm of the left hand.  The X-ray 
evidence of residuals of fracture of the fifth metacarpal and 
the veteran's inconsistent testimony regarding his pain and 
swelling are the only evidence of current disability.  The 
evidence does not show any incapacitating exacerbations.  A 
review of the rating schedule regarding hand disabilities 
fails to show a rating code which would result in a rating in 
excess of 10 percent based on the veteran's current 
symptomatology, as he has normal function without objective 
evidence of reduction in function due to pain.  An increased 
evaluation is not supported by the evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that the rating schedule, particularly 
38 C.F.R. §§ 4.40, 4.45 and 4.59, requires that factors such 
as functional loss due to pain on motion, weakened movement, 
excess fatigability, lost endurance, or incoordination must 
be considered in evaluating musculoskeletal disabilities.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 8 
Vet. App. 432 (1995).  The Court noted that the rating 
examination must adequately portray the functional loss.  Id.  
The report of the most recent VA examination shows an opinion 
to the effect that the veteran does not have any significant 
loss or limitation due to pain from this disability.  
Consequently, a separate evaluation, or additional 
compensation, for such symptoms is not warranted.  See 38 
C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, there is no additional symptomatology 
present which would justify an additional rating under 
another diagnostic code.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).


2.  Entitlement to an increased, compensable, evaluation for 
residuals of fracture of the right radius.

The veteran's residuals of fracture of the right radius has 
been rated as noncompensable from April 1955 to present.  The 
objective evidence of record fails to reveal any complaints 
of, or objective indication of current symptomatology.  
Recent VA examination showed no objective disability related 
to this disorder.  38 C.F.R. § 4.71 Diagnostic Code 5212 
provides for a 10 percent rating for impairment of the radius 
if there is malunion with bad alignment.  The evidence does 
not show malunion.  The report of the most recent examination 
shows a full range of motion for the right wrist.  

As noted above, traumatic arthritis is evaluated under 
Diagnostic Code 5010, which requires consideration of the 
criteria for degenerative arthritis as laid out in Diagnostic 
Code 5003.  Under the provisions of Diagnostic Code 5003, 
evaluation of degenerative arthritis is made on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the present 
case, there is no limitation of motion Diagnostic Code for 
the right wrist, moreover, despite the veteran's complaints 
to his private physician regarding arthritic type pains in 
the arms and hands, there is no present diagnosis of 
arthritis of the right arm, or any indication that his 
fracture residuals of the right radius have resulted in 
degenerative joint disease.

At his personal hearing the veteran failed to report any 
plausible symptomatology related to his residuals of fracture 
of the right radius.  The Board fails to find any basis 
within the rating schedule for a compensable rating for 
asymptomatic healed residuals of a fractured right radius.  
The record indicates that this disability has been 
asymptomatic for many years.  



3.  Entitlement to an increased, compensable, evaluation for 
a scar of the right leg.

The veteran's scar of the right leg is currently evaluated 
under 38 C.F.R. § 4.118 Diagnostic Code 7805.  Diagnostic 
Code 7805 provides for an evaluation based on the limitation 
of function of the part affected.  The objective evidence of 
record fails to show any limitation of function attributed to 
this scar.  The objective evidence of record, likewise, fails 
to show any indication that the scar is tender and painful on 
objective demonstration, or poorly nourished with repeated 
ulceration as would be required for compensable evaluations 
under Diagnostic Codes 7803 and 7804.  

In conclusion the Board finds that the veteran's disabilities 
have not been shown by the evidence of record to warrant 
evaluations in excess of those currently assigned.  
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased evaluation for residuals of 
gunshot wound of the left hand, in excess of 10 percent, is 
denied.
Entitlement to an increased, compensable, evaluation for 
residuals of fracture of the right radius is denied.
Entitlement to an increased, compensable, evaluation for a 
scar of the right leg is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

